Exhibit 10.1


DATED JULY 10, 2015
 
 
 
 



CELSUS THERAPEUTICS PLC
 
- AND -
 
RPC PHARMA LIMITED
 
 
 
 
 
 
 
 



RELATIONSHIP AGREEMENT
 
 
 
 
 
 
 
 
 



MCDERMOTT WILL & EMERY UK LLP
110 BISHOPSGATE
LONDON EC2N 4AY DX 42619 CHEAPSIDE
 
TEL: +44 20 7577 6900
FAX: +44 20 7577 6950



--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS



[spacer.gif]   [spacer.gif]   Page

1.

Interpretation

    1  

2.

Condition

    2  

3.

Composition of the Board committees

    2  

4.

Appointments

    2  

5.

Assignment

    2  

6.

Confidentiality

    3  

7.

Change of law

    3  

8.

Duration

    3  

9.

Severance

    3  

10.

Entire Agreement

    4  

11.

General

    4  

12.

Notices

    4  

13.

Agent for service

    5  

14.

Governing law and jurisdiction

    5  

15.

Counterparts

    5  

i

--------------------------------------------------------------------------------

 
 

THIS AGREEMENT is made on July 10, 2015


BETWEEN:

(1) CELSUS THERAPEUTICS PLC, a company registered in England and Wales under
number 05252842 whose registered office is at 42-50 Hersham Road,
Walton-on-Thames, Surrey KT12 1RZ (the “Company”); and

(2) RPC PHARMA LIMITED a company registered in Malta whose registered office is
at Regent House, Office 21, Bisazza Street, Sliema SLM1640, Malta (“RPC”).


WHEREAS:

This Agreement is being entered into to regulate certain aspects of the
continuing relationship between the Company and RPC.


IT IS AGREED THAT:

1. Interpretation

1.1 In this Agreement and its Recitals, unless the context otherwise requires,
each of the following terms shall have the meaning given below:



[spacer.gif]   [spacer.gif] “Act”   means the Companies Act 2006 (as amended;
“Approved Person”   means a person nominated by RPC (following consultation with
the Company) to join the Board who meets the legal and regulatory requirements
for a board member of a NASDAQ listed company; “Articles”   means the articles
of association of the Company in force from time to time; “Board”   means the
board of directors of the Company as constituted from time to time; “Business
Day”   means a day (other than a Saturday or a Sunday and public holidays) on
which the clearing banks are open for business in London and New York;
“Completion”   means completion of the share exchange agreement of even date
between the Company and RPC relating to the acquisition by the Company of
Volution Immuno Pharmaceuticals SA; “Completion Date”   means the date of
Completion; “Director”   means a director of the Company from time to time;
“Group”   means the Company and its group from time to time and “Group Member”
shall be construed accordingly; “group”   means in relation to any company, any
parent undertaking and any subsidiary undertaking of that company and any
subsidiary undertaking of any such parent undertaking from time to time;
“Ordinary Shares”   means the issued ordinary shares of 1 pence each in the
capital of the Company; “Relevant Director”   means any Director appointed by
RPC; “RPC Group”   means RPC and any shareholder of RPC from time to time; and
“Shares”   means the entire issued share capital of the Company from time to
time including without limitation the Ordinary Shares.

1

--------------------------------------------------------------------------------

 
 

1.2 In this Agreement:

1.2.1 the headings are for convenience only and shall not affect is
interpretation;

1.2.2 expressions defined in the Act shall have the same meanings in this
Agreement, unless the context requires otherwise or they are otherwise defined
in this Agreement;

1.2.3 a reference to a provision of law includes a reference to any provision
which from time to time amends, extends, consolidates or replaces that provision
and any subordinate legislation made under any such provision;

1.2.4 words denoting the singular number shall include the plural, the masculine
gender shall include the feminine gender and neuter, and vice versa; and

1.2.5 references to persons shall include individuals, corporations (wherever
incorporated), unincorporated associates (including partnerships), trusts, any
form of governmental body, agency or authority, and any other organisation of
any nature (in each case, whether or not having separate legal personality).

2. Condition

This Agreement is conditional upon Completion and shall become effective on the
Completion Date.

3. Composition of the Board committees

3.1 Subject to such designated Directors meeting NASDAQ and SEC requirements to
sit on such committees, each of the audit committee, nomination committee and
the remuneration committee of the Company shall comprise at least one Director
designated to serve on such committee by RPC.

3.2 For the avoidance of doubt, the Directors nominated by RPC pursuant to
clause 3.1 shall be an existing member of the Board and nothing in this clause 3
shall give RPC the right to appoint any Directors to the Board in addition to
those specified in clause 4.

4. Appointments

4.1 Subject to clause 4.2, RPC shall be entitled to appoint the following number
of Directors in relation to the percentage of Shares held in aggregate by
members of the RPC Group from time to time:

4.1.1 two Directors if members of the RPC Group hold 25 per cent or more of the
Shares;

4.1.2 one Director if members of the RPC Group hold 10 per cent or more but less
than 25 per cent of the Shares; and

4.1.3 no Directors if members of the RPC Group hold less than 10 per cent of the
Shares,

provided always that where such right to appoint a Director falls away pursuant
to the terms of this clause 4 RPC shall procure the resignation of the relevant
Director as soon as practicably possible thereafter at no cost to the Company.

4.2 The Directors appointed by RPC shall:

4.2.1 only be nominated for appointment by RPC if they are an Approved Person;
and

4.2.2 unless otherwise agreed by the Board, be A class directors (as such term
is defined in the Company’s articles of association in force at the date of this
agreement).

5. Assignment

Subject to the provisions of this Agreement, no party shall assign or in any
other way dispose of any of its rights or obligations under this Agreement
without the prior written consent of the other party.

2

--------------------------------------------------------------------------------

 
 

6. Confidentiality

6.1 Subject to clause 6.3, RPC shall not and shall procure that its directors,
officers, employees and agents and advisers shall not and shall procure that any
member of the RPC Group and its and their respective directors, officers,
employees and agents respective advisers shall not (save as required by
applicable law or regulation) disclose to any third party or use for its own or
their own commercial purposes any information of a confidential nature relating
to any Group Member obtained under the provisions of this Agreement, and for
these purposes a professional adviser of any member of the RPC Group shall not
be treated as a third party.

6.2 Any press release or other media communication to be made by any party
relating to the investment of any member of the RPC Group in the Company shall,
save as required by law or any applicable regulation or decision of any
governmental or regulatory authority, be subject to the prior approval of RPC
and the Company, any such approval not to be unreasonably withheld or delayed.

6.3 This clause shall not restrict disclosure of information which (a) is in or
has come into the public domain otherwise than as a result of a breach by a
member of the RPC Group or any of their respective directors, officers,
employees, advisers or agents of this clause or of any other duty of
confidentiality by any such person; or (b) is already in the possession of any
member of the RPC Group on a non-confidential basis at the time that it is first
supplied by the Group; or (c) is received by a member of the RPC Group at any
time in good faith from a third party who is not bound by any obligation of
confidentiality in relation thereto; or (d) has been independently developed by
a member of the RPC Group without reference to confidential information supplied
by the Group.

7. Change of law

If there is any change in law or applicable regulations which would materially
affect the operation of this Agreement, the parties hereto agree to enter into
bona fide negotiations with a view to agreeing such amendments to this Agreement
as the parties shall in good faith determine to be necessary to ensure that
notwithstanding such changes the intentions of each as reflected by the
provisions of this Agreement are given effect.

8. Duration

This Agreement shall continue in full force and effect for so long as RPC or any
member of the RPC Group, individually or collectively, holds 10 per cent or more
of the Shares.

9. Severance

9.1 If any provision of this Agreement is held to be invalid or unenforceable,
then such provision shall (so far as it is invalid or unenforceable) be given no
effect and shall be deemed not to be included in this Agreement but without
invalidating any of the remaining provisions of this Agreement.

9.2 In the event that any provision of this Agreement becomes wholly or partly
void, unenforceable or for any other reason cannot in whole or in part be put
into effect, then the remaining provisions of this Agreement will not be
affected. In such event the parties shall co-operate and negotiate in good faith
to agree provisions (to replace those which are void, unenforceable or
ineffective) which are not void or unenforceable, or which can otherwise be put
into effect and which, as far as possible, are legally and commercially the same
as those they replace.

9.3 In the event that provisions of this Agreement need to be interpreted or
supplemented then the interpretation or supplement shall be completed in good
faith in such a way that the spirit, contents and purpose of this Agreement are
adhered to as far as possible.

3

--------------------------------------------------------------------------------

 
 

10. Entire Agreement

10.1 It is hereby acknowledged that this Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements,
understandings or arrangements (both oral and written) relating to the subject
matter of this Agreement.

10.2 No amendment, change or addition to this Agreement shall be effective or
binding on any party unless reduced to writing and executed by all the parties.

11. General

11.1 Each of the parties shall, and shall use all reasonable efforts to procure
that any other person shall, do and execute and perform all such further deeds,
documents, assurances, acts and things as may reasonably be required to give
effect to this Agreement.

11.2 This Agreement shall not be construed as creating any partnership or agency
(except to the extent expressly described) relationship between any of the
parties.

11.3 No relaxation, forbearance, indulgence or delay (together “indulgence”) of
any party in exercising any right shall be construed as a waiver of the right
and shall not affect the ability of that party subsequently to exercise that
right or to pursue any remedy, not shall any indulgence constitute a waiver of
any other right.

11.4 A person who is not a party to this Agreement may not enforce any of its
terms under the Contracts (Rights of Third Parties) Act 1999, except that clause
6 (Confidentiality) shall be enforceable by any Member of the RPC Group,
provided that no consent of a person who is not a party to this Agreement is
required for any variation (including any release or compromise in whole or in
party of any liability) or termination of this Agreement.

12. Notices

12.1 Any notice or other communication to be given under this Agreement shall be
in writing, shall be deemed to have been duly served on, given to or made in
relation to a party if it is left at the authorised address of that party,
posted by first class post addressed to that party at such address and shall if:

12.1.1 personally delivered, be deemed to have been received at the time of
delivery; or

12.1.2 posted to an inland address in the United Kingdom, be deemed to have been
received on the second Business Day after the date of posting,

PROVIDED that where, in the case of delivery by hand, delivery occurs after 6.00
pm on a Business Day or on a day which is not a Business Day, receipt shall be
deemed to occur at 9.00 am on the next following Business Day.

12.2 For the purposes of this clause the authorised address of each party shall
be the address set out below (including the person for whose attention a notice
or communication is to be addressed) or such other address (and details) as that
party may notify to the others in writing from time to time in accordance with
the requirements of this clause:

(a) Celsus Therapeutics PLC
Thames House
Portsmouth Road
Esher
Surrey KT10 5AD

(b) RPC PHARMA LIMITED
Regent House
Office 21
Bisazza Street
Sliema
SLM1640
Malta

4

--------------------------------------------------------------------------------

 
 

13. Agent for service

13.1 In this clause 13, “RPC’s Agent” means McDermott, Will and Emery UK LLP of
110 Bishopsgate, London EC2N 4AY (marked for the attention of Nicholas Azis) (or
any substitute agent appointed pursuant to clause 13.3).

13.2 RPC:

13.2.1 (subject to clause 13.3) irrevocably appoints RPC’s Agent as its agent to
accept service on its behalf of (a) notices and (b) process in any legal action
or proceedings before the courts of England and Wales relating to any
acquisition dispute;

13.2.2 irrevocably agrees that any notice to be given to it is deemed to have
been properly given if it is given to RPCs’ Agent in accordance with the
provisions of clause 12 (whether or not such Notice is forwarded to or received
by RPC; and

13.2.3 irrevocably agrees that failure by RPC’s Agent to notify it of the
process will not invalidate the legal action or proceedings concerned.

13.3 If, for any reason, RPC’s Agent ceases to be able to act as agent or no
longer has a postal address in the United Kingdom, RPC shall immediately:

13.3.1 (subject to this clause 13.3) irrevocably appoint a substitute agent with
a postal address in the United Kingdom; and

13.3.2 Notify the Company of the name, relevant contact (where appropriate) and
postal and email address of the substitute agent.

Such appointment and notice shall be effective on the fifth Business day after
the date on which the notice given pursuant to clause 13.3.2 is deemed to have
been served or delivered in accordance with clause 12.

14. Governing law and jurisdiction

14.1 This Agreement, or any non-contractual obligations arising out of or in
connection with it, shall be governed by and construed in accordance with
English law.

14.2 The courts of England shall have exclusive jurisdiction to settle any
claim, dispute or matter of difference which may arise out of or in connection
with this Agreement (including, without limitation, claims for set-off or
counterclaim) or the legal relationships established by this Agreement.

15. Counterparts

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be an original, but all of which when taken
together shall constitute a single instrument.

AS WITNESS the hands of the parties or their duly authorised representatives the
day and year first above written.



[spacer.gif]   [spacer.gif] Signed by   ) for and on behalf of   ) Celsus
Therapeutics PLC   ) /s/ Gur Roshwalb    Signed by   ) Gur Roshwalb for and on
behalf of   ) RPC Pharma Limited   ) /s/ Ray Prudo              ) Ray Prudo

5

--------------------------------------------------------------------------------